[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-12072         ELEVENTH CIRCUIT
                                 ________________________      MARCH 15, 2011
                                                                 JOHN LEY
                                                                  CLERK
                             D.C. Docket No. 1:09-cv-23128-ASG

PRESTIGE RESTAURANTS AND ENTERTAINMENT, INC.,
a Florida corporation,

lllllllllllllllllllll                                          Plaintiff - Appellant,

                                           versus

BAYSIDE SEAFOOD RESTURANT, INC.,
BLUE GREEN BAY CORPORATION,
Florida corporations,
ARMANDO LACASA,
CARLOS LACASA,
individually,
MIAMI POLICE OFFICER,
Marta Carbana, badge #6157, in her individual and
official capacities, et al.,

lllllllllllllllllllll                                          Defendants - Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                       (March 15, 2011)
Before TJOFLAT and BARKETT, Circuit Judges, and STEELE,* District Judge.

PER CURIAM:

       Prestige Restaurants and Entertainment, Inc. appeals the dismissal of its 42

U.S.C. § 1983 claims against defendants Blue Green Bay Corporation (“BGB”),

Armando Lacasa and Carlos Lacasa, the City of Miami, Miami Police Sergeant

Martha Carbana, and Miami Police Commander Lorenzo Whitehead alleging that

the defendants unreasonable seized its property, and the dismissal of its § 1981

and § 1982 claims against BGB and the Lacasas alleging that they unlawfully

discriminated against Prestige on the basis of the race of its clientele.

       We review de novo the district court's grant of the defendants’ motion to

dismiss under Rule 12(b)(6) for failure to state a claim, accepting the allegations

in the complaint as true and construing them in the light most favorable to the

plaintiff. Mills v. Foremost Ins. Co., 511 F.3d 1300, 1303 (11th Cir. 2008). After

careful review of the record and the parties’ briefs, and having had the benefit of

oral argument, we find no reversible error in the district court’s order dismissing

the Amended Complaint.

       AFFIRMED.



       *
         Honorable John E. Steele, United States District Judge for the Middle District of
Florida, sitting by designation.

                                                2